United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.L., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Austin, TX, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 16-0570
Issued: June 9, 2016

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On February 3, 2016 appellant filed a timely appeal of a December 10, 2015 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction to consider the merits of the case.
ISSUE
The issue is whether appellant sustained heat stroke causally related to a July 12, 2015
employment incident.
FACTUAL HISTORY
On September 3, 2015 appellant, then a 44-year-old window clerk, filed an occupational
disease claim (Form CA-2) alleging that she sustained heat stroke on July 12, 2015 causally
related to employment factors. She stopped work on July 12, 2015. Appellant asserted on the
1

5 U.S.C. § 8101 et seq.

form that she experienced heat stroke because her workstation became very hot and because
there was poor air circulation in the worksite.
The employing establishment advised on September 21, 2015 that appellant was
hospitalized from July 12 to 15, 2015 and was treated for chest pains and syncope. She was
evaluated for heart attack, syncopal episodes and seizures, and suitability for an arrhythmic
recorder. Appellant was advised to avoid working in hot, humid environments and to avoid
heavy lifting and overhead lifting.
On September 25, 2015 OWCP advised appellant that it required factual and medical
evidence to determine whether she was eligible for compensation benefits. It asked her to submit
a comprehensive report from a treating physician describing her symptoms and the medical
reasons for her condition, with an opinion as to whether her claimed condition was causally
related to her federal employment. OWCP afforded appellant 30 days to submit this evidence.
In an August 31, 2015 report, received by OWCP on September 28, 2015, Dr. Charles
Hinman, Board-certified in internal medicine, noted that appellant was being seen for a syncopal
episode which occurred on July 12, 2015, at which time she became overheated at work. He
reported that there was no change in her condition and that she was still experiencing right leg
pain, weakness, and tightness after standing for a long period of time, in addition to soreness and
tenderness in the chest area. Dr. Hinman found that appellant had reached maximum medical
improvement and released her to full duty without restrictions.
In an October 1, 2015 report, Dr. Hinman noted that he was seeing appellant for followup of arrhythmias and syncopal episodes she sustained on July 12, 2015. He advised that the
incident was isolated and that appellant had not experienced a recurrence of these episodes.
Dr. Hinman reported that appellant had a cardiac monitor implanted into her chest and that her
cardiologist and her primary care physician had placed her on work restrictions. He related that
appellant constantly felt hot. Dr. Hinman diagnosed atypical syncope, heat syncope, and
subsequent encounter. He opined, however, that her current condition was not related to her
work.
In a July 29, 2015 report, received by OWCP on November 17, 2015, Dr. Sonia Durairaj,
Board-certified in internal medicine, advised that appellant was having chest pains, but that heart
attack and seizure were ruled out. An arrhythmic recorder had been implanted and appellant was
also experiencing hot flashes. Dr. Durairaj related that appellant had experienced chest pains at
work in a hot area without air conditioning. Appellant experienced some nausea and emesis, but
did not have a myocardial infarction. Dr. Durairaj determined that she had sustained a syncopal
episode.
In a September 22, 2015 statement, received by OWCP on November 17, 2015, appellant
related that on July 12, 2015, she became aware that her building was very hot and lacked air
conditioning. When she returned from a break she began to have chest pains, started coughing,
felt very strange, and then notified her supervisor. Appellant was taken to the hospital and
passed out when she arrived at the emergency room.

2

By decision dated December 10, 2015, OWCP denied the claim finding that she failed to
submit sufficient medical evidence establishing that she sustained heat stroke on July 12, 2015
causally related to the accepted work event.2
LEGAL PRECEDENT
An employee seeking benefits under FECA3 has the burden of proof to establish that the
essential elements of his or her claim including the fact that the individual is an “employee of the
United States” within the meaning of FECA, that the claim was timely filed within the applicable
time limitation period of FECA, that an injury was sustained in the performance of duty as alleged,
and that any disability and/or specific condition for which compensation is claimed are causally
related to the employment injury.4 These are the essential elements of each and every
compensation claim regardless of whether the claim is predicated upon a traumatic injury or an
occupational disease.5
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it must first be determined whether a “fact of injury” has been established.
First, the employee must submit sufficient evidence to establish that he or she actually
experienced the employment incident at the time, place, and in the manner alleged.6 Second, the
employee must submit sufficient evidence, generally only in the form of medical evidence, to
establish that the employment incident caused a personal injury.7 The medical evidence required
to establish causal relationship is usually rationalized medical evidence. Rationalized medical
opinion evidence is medical evidence which includes a physician’s rationalized opinion on the
issue of whether there is a causal relationship between the claimant’s diagnosed condition and
the implicated employment factors. The opinion of the physician must be based on a complete
factual and medical background of the claimant, must be one of reasonable medical certainty,
and must be supported by medical rationale explaining the nature of the relationship between the
diagnosed condition and the specific employment factors identified by the claimant.8

2

Although appellant filed a Form CA-2 claim for compensation based on an occupational disease, OWCP
properly adjudicated this case as one based on a traumatic injury which occurred on July 12, 2015. The Board finds
that this was appropriate given the description of injury appellant provided and given the nature of the medical
evidence she submitted in support of her claim. A traumatic injury is defined as “a condition of the body caused by
a specific event or incident, or series of events or incidents, within a single workday or shift.” See 20 C.F.R.
§ 10.5(ee).
3

Supra note 1.

4

Joe D. Cameron, 41 ECAB 153 (1989); Elaine Pendleton, 40 ECAB 1143 (1989).

5

Victor J. Woodhams, 41 ECAB 345 (1989).

6

John J. Carlone, 41 ECAB 354 (1989).

7

Id. For a definition of the term “injury,” see 20 C.F.R. § 10.5(a)(14).

8

Id.

3

The Board has held that the mere fact that a condition manifests itself during a period of
employment does not raise an inference that there is a causal relationship between the two.9
An award of compensation may not be based on surmise, conjecture, or speculation.
Neither the fact that appellant’s condition became apparent during a period of employment nor
the belief that her condition was caused, precipitated, or aggravated by his employment is
sufficient to establish causal relationship.10 Causal relationship must be established by
rationalized medical opinion evidence and appellant failed to submit such evidence.
ANALYSIS
OWCP accepted that the alleged incident occurred on July 12, 2015. It did not accept that
appellant sustained heat stroke causally related to an excessively hot working environment. The
question of whether an employment incident caused a personal injury can only be established by
probative medical evidence.11 The Board finds that appellant has not submitted rationalized,
probative medical evidence to establish that the July 12, 2015 employment factor would have been
competent to cause the claimed heat stroke.
Appellant submitted August 31 and October 1, 2015 reports from Dr. Hinman, who
opined that appellant was being seen for a syncopal episode which occurred on July 12, 2015, at
which time she became overheated at work. He noted in his August 31, 2015 report that there
was no change in her condition. Appellant was still experiencing right leg pain, weakness, and
tightness after standing for a long period of time. She also complained of soreness and
tenderness in the chest area. Dr. Hinman released her to full duty without restrictions and opined
that she had reached maximum medical improvement. In his October 1, 2015 report, he advised
that the July 12, 2015 incident was isolated and that she had not experienced a recurrence of
these episodes. Dr. Hinman reported that appellant had a cardiac monitor implanted into her
chest and that her cardiologist and her primary care physician had placed her on work
restrictions. He related that appellant constantly felt hot. Dr. Hinman diagnosed atypical
syncope, heat syncope, and subsequent encounter. He opined, however, that her current
condition was not related to her work.
Dr. Durairaj noted in her July 29, 2015 report that appellant was having chest pains and
syncope but ruled out heart attack and seizure. An arrhythmic recorder had been implanted.
Dr. Durairaj reported that appellant was also having hot flashes. She related that appellant was
having chest pains at work in a hot area without air conditioning. Appellant experienced some
nausea and emesis, but did not have a myocardial infarction.
While Drs. Hinman and Durairaj reported that appellant had experienced a syncopal
episode on July 12, 2015, they did not opine that she had heat stroke due to excessively hot
conditions at the worksite on that date. The weight of medical opinion is determined by the
9

See Joe T. Williams, 44 ECAB 518, 521 (1993).

10

Id.

11

Supra note 6.

4

opportunity for and thoroughness of examination, the accuracy and completeness of physician’s
knowledge of the facts of the case, the medical history provided, the care of analysis manifested,
and the medical rationale expressed in support of stated conclusions.12 Dr. Hinman, appellant’s
treating physician, diagnosed atypical syncope, heat syncope, and subsequent encounter. He
opined, however, that her current condition was not related to her work. Dr. Durairaj noted in
her July 29, 2015 report that while appellant was having chest pains and syncope, a heart attack
and seizure had been ruled out. She reported that appellant was also having hot flashes.
Dr. Durairaj related that appellant had chest pains at work in a hot area without air conditioning.
Appellant experienced some nausea and emesis, but did not have a myocardial infarction.
Dr. Durairaj did not explain how medically appellant would have sustained heat stroke due to
excessively hot working conditions on July 12, 2015. There is insufficient rationalized evidence
in the record that appellant sustained a work-related heat stroke on July 12, 2015. Therefore, she
failed to provide a medical report from a physician that explains how the July 12, 2015 incident
caused or contributed to the claimed heat stroke.
OWCP advised appellant of the evidence required to establish her claim. However,
appellant failed to submit such evidence. Appellant did not provide a medical opinion which
describes or explains the medical process through which the July 12, 2015 incident would have
caused the claimed injury. Accordingly, she did not establish that she sustained a heat stroke
causally related to the accepted work incident. OWCP properly denied appellant’s claim for
compensation.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has failed to establish that she sustained heat stroke
causally related to the accepted July 12, 2015 employment incident.

12

See Anna C. Leanza, 48 ECAB 115 (1996).

5

ORDER
IT IS HEREBY ORDERED THAT the December 10, 2015 decision of the Office of
Workers’ Compensation Programs be affirmed.
Issued: June 9, 2016
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

6

